            Case 2:21-cv-00305-CCW Document 1 Filed 03/05/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBIN CARTER,                                   )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )    Civil Action No. 2:21-cv-305
                                                )
UPMC PRESBYTERIAN SHADYSIDE,                    )
d/b/a UPMC SHADYSIDE,                           )
                                                )
       Defendant.                               )

                                   NOTICE OF REMOVAL

TO:    Department of Court Records
       Court of Common Pleas of Allegheny County, PA
       City-County Building
       414 Grant Street
       Pittsburgh, PA 15219

       David M. Kobylinski, Esquire
       E-mail: dave@koby.law
       Peter T. Kobylinski, Esquire
       E-mail: pkobylinski@prlawgroup.com
       Praetorian Law Group, LLC
       515 Court Place, Suite 4
       Pittsburgh, PA 15219
       Counsel for Plaintiff, Robin Carter


       KINDLY TAKE NOTICE that, in accordance with 28 U.S.C. §§ 1441 and 1446,

Defendant, UPMC Presbyterian Shadyside, by its counsel, and without waiving any claim of lack

of service, removes this case to the United States District Court for the Western District of

Pennsylvania and in support thereof states as follows:

       1.      Plaintiff Robin Carter, through her counsel, initiated this lawsuit in the Court of

Common Pleas of Allegheny County, Pennsylvania at Case Number GD-19-008599 by filing a

Praecipe for Writ of Summons on June 13, 2019.




                                                                                   PHDATA 7653169_1
            Case 2:21-cv-00305-CCW Document 1 Filed 03/05/21 Page 2 of 5




       2.      Ms. Carter subsequently filed a Complaint on February 8, 2021.

       3.      Ms. Carter has filed no other pleadings on the docket in this matter, other than the

Praecipe for Writ of Summons and the Complaint.

       4.      Ms. Carter served the Complaint by mailing it on February 8, 2021, and UPMC

Presbyterian Shadyside received it on February 10, 2021.

       5.      Prior to receiving the Complaint, UPMC Presbyterian Shadyside did not have

notice of the federal questions involved as Ms. Carter’s Praecipe for Writ of Summons did not

name any federal (or any other) causes of action.

       6.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

orders and other papers on file with the Court of Common Pleas of Allegheny County,

Pennsylvania are attached as Exhibit 1 (Plaintiff’s street address redacted).

       7.      This Notice of Removal is filed within thirty (30) days of the first day on which

any Defendant was served with the initial pleading setting forth the claim for relief upon which

such action or proceeding is based (here, the Complaint) as required by 28 U.S.C. § 1446(b), and

is therefore timely.

       8.      Removal is proper because the Complaint alleges federal questions; the

Complaint includes six counts - five of which arise under federal law, namely, that Defendant

violated the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12111, et seq. (Counts One

and Two of the Complaint); Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a)

(Count Three of the Complaint); the Age Discrimination in Employment Act (“ADEA”), 29

USC § 623 (Count Five of the Complaint); and the Family and Medical Leave Act (“FMLA”),

29 U.S.C. §§ 2601-2654 (Count Six of the Complaint).




                                                 2
                                                                                    PHDATA 7653169_1
            Case 2:21-cv-00305-CCW Document 1 Filed 03/05/21 Page 3 of 5




       9.      Defendant may remove this action to this federal court pursuant to 28 U.S.C.

§ 1441(a) and 28 U.S.C. § 1446(b) because Plaintiff’s allegations concern questions of federal

law, and federal courts have original jurisdiction of this matter pursuant to 28 U.S.C. § 1331.

       10.     The Court of Common Pleas of Allegheny County is located within the Western

District of Pennsylvania. Therefore, venue is proper in this court because it is “the district court

for the United States for the district and division embracing the place where such action is

pending.” See 28 U.S.C. § 1441(a).

       11.     No proceedings have occurred before the Court of Common Pleas. The pleadings

of record include the Praecipe for Writ of Summons filed June 13, 2019, the Sheriff’s Return

filed on July 8, 2019, Praecipe for Appearance on behalf of the Defendant UPMC Presbyterian

Shadyside on July 24, 2019, and Complaint in Civil Action on February 8, 2021. A true and

correct copy of the docket before the Court of Common Pleas of Allegheny County,

Pennsylvania is attached as Exhibit 2. (Plaintiff’s street address redacted).

       12.     This removal is without waiver of any objections Defendant may have as to

service, jurisdiction or venue, or any other defenses or objections they may have to this action.

Defendant intends no admission of fact, law or liability, and expressly reserves all defenses,

motions, and pleas.

       13.      Written notice of this Notice of Removal will be served promptly upon Plaintiff’s

counsel of record in accordance with 28 U.S.C. § 1446(d).

       14.     A true and correct copy of this Notice of Removal will also be filed promptly with

the Department of Court Records of the Court of Common Pleas of Allegheny County, in

accordance with 28 U.S.C. § 1446(d), as an attachment to Defendant’s Notice of Removal.




                                                 3
                                                                                    PHDATA 7653169_1
         Case 2:21-cv-00305-CCW Document 1 Filed 03/05/21 Page 4 of 5




       15.    In the event that the Plaintiff seeks to remand this case, or the Court considers

remand sua sponte, Defendant respectfully requests the opportunity to submit additional

arguments or evidence in support of removal.

       WHEREFORE, Defendant, UPMC Presbyterian Shadyside, gives notice that this action

is removed from the Court of Common Pleas of Allegheny County to the United States District

Court for the Western District of Pennsylvania.




Dated: March 5, 2021                        SCHNADER HARRISON SEGAL & LEWIS LLP

                                     By:    /s/ Karen Baillie
                                            Karen Baillie, Esquire
                                            PA 66780

                                            Danielle Bruno McDermott, Esquire
                                            PA 324539

                                            Fifth Avenue Place, Suite 2700
                                            120 Fifth Avenue
                                            Pittsburgh, PA 15222
                                            Telephone: (412) 577-5118
                                            E-mail: kbaillie@schnader.com
                                                     dbrunomcdermott@schnader.com

                                            Counsel for Defendant, UPMC Presbyterian
                                            Shadyside




                                                  4
                                                                                PHDATA 7653169_1
         Case 2:21-cv-00305-CCW Document 1 Filed 03/05/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March, 2021, a true and correct copy of the

foregoing NOTICE OF REMOVAL was served upon the following, Via Electronic Mail and

U.S. First-Class Mail, postage prepaid:

                                David M. Kobylinski, Esquire
                                    E-mail: dave@koby.law
                                 Peter T. Kobylinski, Esquire
                             E-mail: pkobylinski@prlawgroup.com
                                 Praetorian Law Group, LLC
                                    515 Court Place, Suite 4
                                     Pittsburgh, PA 15219
                              Counsel for Plaintiff, Robin Carter




                                                  /s/ Karen Baillie
                                                   Karen Baillie, Esquire
                                                  PA 66780




                                                                             PHDATA 7653169_1
